113 F.3d 432
Donald R. KURZ;  William Anderson;  James E.W. Beck;William T. Bergen;  Charles W. Bowden;  William H. Brown;Richard Cahill;  Armando L. Capoferri;  Robert C. DeMarco;James J. DiLolle, Sr.;  Vincent J. DiMaggio;  John J.DiValentino, Jr.;  William E. Drumel;  Victor J. Gibialante;Francis T. Golden;  James J. Granger;  Elmer D. Greim, Jr.;James H. Hair;  John M. Hoopes;  Benjamin J. Kilian;George C. Linthicum;  Hubert A. McKown, Jr.;  Henry P.McNamee;  Oliver K. Messner;  Robert E. Miller;  John A.Morse;  Samuel J. Mullen;  John A. Munley;  Stanley B.Myers;  John J. Nusspickel;  James W. Patterson;  Alfred B.Schumann;  Joseph C. Sharkey;  William H. Smoyer;  WoodrowE. Snyder;  James D. Sutliff;  Edward J. Vetner;  Dominic C.Viglianese;  G. Earle Watt;  Frederick W. Winterling;  John R. Youngv.PHILADELPHIA ELECTRIC COMPANY;  Service Annuity Plan ofPhiladelphia Electric Company;  Charles L. Fritz;J.L. Everett, III;  John H. Austin, Jr.John J. Divalento, Jr., William E. Drumel; John A. Morse;Samuel J. Mullen; Stanley B. Myers; Dominic C. Viglianese;James J. DiLolle; Benjamin J. Kilian; Charles W. Bowden;Elmer D. Greim, Jr.; Frederick W. Winterling; James W. Beck;James H. Hair; Robert C. DeMarco; Alfred G. Schumann;Richard Cahill; James W. Patterson; John M. Hoopes; HubertA. McKown, Jr.; Robert E. Miller; James D. Sutliff; Henry P.McNamee; Francis T. Golden; William T. Bergen; George C.Linthicum; William W. Anderson; John R. Young; Vincent J.Dimaggio; Shields L. Daltroff; Richard O. Folkman; Alfred E.Stavola; Robert H.C. Less; Samuel E. Bell; Donald F.Washington; Frank J. Gallagher; Maurice M. Peitzman; HarryG. Turner, Jr.; Robert I. Friend; Donald C. Robinson;William J. Leaman, Jr.; Augustus W. O'Malley; Dallas S.Scott, Jr.; John S. Stillwagon; Robert C. Heckesser; WilliamR. Travetti; William B. Horlock; James States; Thomas W.Rayer; John H. Vonrhine; Walter Allwoerden; George C.Wiedersum, Jr.; James R. McCarron; Salvator J. Destefano;John C. Garvin; A. William Lancaster; Joseph A. Focht;Robert Mitchell; Joseph P. Subranni; John F. Crawford;William G. Taylor; Kenneth R. Sedgley, Jr.; Irwin G.Blackburn; Charles R. Carey; John R. Young; Jessee E. Gray,Jr.; James D. Derstine; Allen H. Braid; Paul L. Thomas;Stephen Micklosh, Jr.; William L. Gibbons; Russell B.Murray; Roland J. Markun; Ernest W. Beam; Raymond W. Scholl,Jr.; John F. Parker;  Joseph F. McBride; Vincent S. Boyer;Martin M. Morgan and David Monzo, Appellants in 95-1795.Donald R. KURZ;  William Anderson;  James E.W. Beck;William T. Bergen;  Charles W. Bowden;  William H. Brown;Richard Cahill;  Armando L. Capoferri;  Robert C. DeMarco;James J. DiLolle, Sr.;  Vincent J. DiMaggio;  John J.DiValentino, Jr.;  William E. Drumel;  Victor J. Gibialante;Francis T. Golden;  James J. Granger;  Elmer D. Greim, Jr.;James H. Hair;  John M. Hoopes;  Benjamin J. Kilian;George C. Linthicum;  Hubert A. McKown, Jr.;  Henry P.McNamee;  Oliver K. Messner;  Robert E. Miller;  John A.Morse;  Samuel J. Mullen;  John A. Munley;  Stanley B.Myers;  John J. Nusspickel;  James W. Patterson;  Alfred B.Schumann;  Joseph C. Sharkey;  William H. Smoyer;  WoodrowE. Snyder;  James D. Sutliff;  Edward J. Vetner;  Dominic C.Viglianese;  G. Earle Watt;  Frederick W. Winterling;  John R. Youngv.PHILADELPHIA ELECTRIC COMPANY;  Service Annuity Plan ofPhiladelphia Electric Company;  Charles L. Fritz;J.L. Everett, III;  John H. Austin, Jr.Peco Energy Company, formerly known as Philadelphia ElectricCompany, Service Annuity Plan of Philadelphia ElectricCompany, Charles L. Fritz, J.L. Everett, III and John H.Austin, Jr., Appellants in 95-1796.
Nos. 95-1795, 95-1796.
United States Court of Appeals,Third Circuit.
May 7, 1997.

1
Prior report:  96 F.3d 1544.


2
Before:  COWEN and ROTH, Circuit Judges and CINDRICH1, District Judge.

SUR PETITION FOR PANEL REHEARING

3
The petition for panel rehearing filed by appellants Monzo, Morgan and McEntee in the above-entitled case having been submitted to the judges who participated in the decision of this court and no judge who concurred in the decision having asked for rehearing, the petition for rehearing is denied.



1
 Honorable Robert J. Cindrich, United States District Court Judge for the Western District of Pennsylvania, sitting by designation